Jenkins, Justice,
concurring specially. While I think the trial judge was correct in construing the disqualification of the juror as being one propter defectum, and while under the ordinary rule such a disqualification would not be ground for the grant of a new trial, I agree with the conclusion arrived at by my associates, for the reason that I do not think the ordinary rule should apply where it is made to appear, as it does here, that the service of the juror was brought about, not merely by ignorance of the defendant and his counsel, but by the fraud of the juror perpetrated on the court and the defendant, unmixed with any negligence on the part of the defendant or of his attorneys^